DETAILED ACTION
This action is responsive to Remarks filed on March 22, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive. 

With respect of claims 1, 9 and 16, The Applicant asserted, “Independent claim 1 recites, inter alia, "obtaining criteria for the collection request automatically using a first robot...capturing an encrypted export key for the collection request using the first robot." The Applicant respectfully submits that the combination of Kisin and Mayer fails to teach these features. Kisin is limited to an execution agent that collects and deposits artifacts into a repository. Kisin, at Abst. As the Office notes, Kisin is completely silent on any encryption key. Office Action, pg. 5. Accordingly, Kisin fails to teach capturing an encrypted export key for a collection request using a first robot that is also automatically obtaining criteria for the collection request. Thus, Kisin is deficient. Mayer fails to cure the deficiencies of Kisin. Mayer is limited to decrypting and encrypting communications for supplying to a third party data analysis provider. Mayer, at Abst. Mayer is merely retrieving a password from a user identification file and rendering an encryption/decryption key. Id. at par. [0097]. No matter how Mayer is combined with Kisin, the combination fails to teach capturing an encrypted export key for a collection request using a first robot that is also automatically obtaining criteria for the collection request.” (Remarks, pages 8-10).

However, the Examiner respectfully disagrees. Kisin discloses “obtaining criteria for the collection request automatically using the first robot”, (See Kisin, [0057], “FIG. 1 is a block diagram that illustrates a system 100 comprising a controller 110 [i.e. first robot] that is configured to generate and propagate instructions [i.e. criteria] to an execution agent 120.[Thus, obtaining criteria]”. Furthermore Kisin discloses in paragraph 0057 “The execution agent is configured to collect and deposit collected artifacts into a repository 130...The controller propagates the collection instructions to the execution agent: the instructions contain a location for depositing collected artifacts. [Thus, obtaining criteria for the collection request automatically using the first robot]” 
	In regards to the argued limitation “capturing an encrypted export key for the collection request using the first robot” Mayer paragraph [0097] teaches obtaining encryption keys for electronic communication files. At event 144 a session is created, which identifies a file [i.e. data collection] containing encrypted entries and it is associated with a user identification file containing a password used to render the encryption key which suggests that the encryption keys for the file [i.e. data collection] has been "captured". Mayer paragraph 0097 also refers to Fig. 7, which shows steps of how the user identification file password is generated. For further clarification, the examiner notes that an encrypted export key is an encryption key. Therefore, would have been obvious to combine Kisin’s invention which generate and propagate the collection instructions with obtaining encryption keys for electronic communication files [i.e. data collection] as suggested by Mayer, this will allow higher security controls and compliance when integrating with secure environments. Thus, the Examiner affirms that Mayer teaches the claim limitation, therefore applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kisin (US Patent Application Publication No. US 20110320480 A1), in view of Mayer (US Patent Application Publication No. US 20100250624 A1).

Regarding claim 1, Kisin teaches a method comprising: generating a staging path from at least one source to a staging area in a target location automatically in connection with a collection request; See [0057], [0067], Fig.1, (discussing generating instructions including data source and location where to deposit collected artifacts [i.e. staging path] on a new collection plan, ("FIG. 3 is a block diagram that illustrates automatic provisioning of a collection staging area controlled by an EDMS according to the invention;").

obtaining criteria for the collection request automatically using a first robot; (Kisin, [0057], “FIG. 1 is a block diagram that illustrates a system 100 comprising a controller 110 [i.e. first robot] that is configured to generate and propagate instructions [i.e. criteria] to an execution agent 120.” The examiner notes the broadest reasonable interpretation of the term “robot” includes automated processes [i.e. controller]).

obtaining an export of a responsive data collection automatically from the at least one source using the first robot, (Kisin [0057], "FIG. 1 is a block diagram that illustrates a system 100 comprising a controller 110 [i.e. robot] that is configured to generate and propagate instructions to an execution agent 120...The execution agent is configured to collect and deposit collected artifacts into a repository 130 [Thus, an export of a responsive data collection]." The examiner notes the broadest reasonable interpretation for the term “responsive data collection” is a data collection relevant to a collection matter.)

the responsive data collection exported along the staging path based on the criteria for the collection request and the encrypted export key; (Kisin, [0057], "FIG. 1 is a block diagram that illustrates a system 100 comprising a controller 110 [i.e. robot] that is configured to generate and propagate instructions to an execution agent 120...The execution agent is configured to collect and deposit collected artifacts into a repository 130." See also [0063], further discussing depositing the collected documents the staging area specified in the collection instructions received from EDMS”) 

generating an image of the responsive data collection in the target location by sending one or more parameters to a second robot; (Kisin, Fig. 7, [0073 - 0074], showing and discussing collection plan – collection plan includes collection parameters, collection logs - these logs are images of the responsive data collection in the target location.) The logs have various metadata associated with them, which is "one or more parameters." See also [0088] “The ingestion process [i.e. a second robot] looks up the collection log entity 730 in the repository 250 that corresponds to the location of the parent folder in the staging area [thus, sending one or more parameters to a second robot] Collection Log 1-12-10, and it then creates evidence entities” See discussion above regarding broadest reasonable interpretation of "robot."
Examiners note, the broadest reasonable interpretation of “an image of the responsive data collection” is a copy of the entire content of the data collection.)

and fulfilling the collection request by [placing] the image of the responsive data collection into one or more forensic containers using the second robot. (Kisin, Fig. 7, (the collection log 1-12-10 is placed from the staging area into the evidence repository 250, which is a "forensic container." See also [0088], discussing the ingestion process [i.e. second robot]. See discussion above regarding broadest reasonable interpretation of "robot.")

Kisin fails to teach capturing an encrypted export key for the collection request using the first robot, export the data collection based on the request criteria for the collection request and [a] encrypted export key and triggering a compression of the image.

However, the analogous art Mayer teaches capturing an encrypted export key for the collection request using the first robot (Mayer, [0097], discussing the use of encryption/decryption key. “The password is retrieved from the user identification file and used to render the encryption/decryption key” [Thus, capturing the encryption key].), export the data collection based on the request criteria for the collection request and [a] encrypted export key, again see Mayer, [0097], (discussing the use of encrypted files and encryption/decryption key.)  and "triggering a compression of the image", see Mayer [00131], (“the local collection tool 132 is configured to compress, hash, and upload the files included in the snapshot [i.e. image] to the collections server 130. [thus, triggering a compression of the image]”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin to incorporate the teachings of Mayer to capture an encrypted export key for the collection request using [a] first robot, export the data collection request criteria for the collection request and [a] encrypted export key (Kisin, [0057], FIG. 1, discussing controller 110 [i.e. robot], and instructions [i.e. criteria]) and to provide the compression capability. One would be motivated to do so to allow higher security controls and compliance when integrating with secure environments and to save space in the forensic container storage. 

Regarding claim 2, Kisin teaches the method of claim 1, further comprising: verifying a validity of the staging path prior to obtaining the export. See Kisin, [0061] (“EDMS 210 allocates storage and provisions directories in the transient storage, also referred to herein as the staging area 260" [Before exporting, the staging area gets provisioned, therefor the staging path is validated.])

Regarding claim 3, Kisin teaches the method of claim 1, wherein the criteria for the collection request includes one or more of a collection matter, a custodian identification, and a custodian device type. See Kisin, [0062], ("The EDMS propagates the legal case and other process data and metadata to the evidence repository, including (see FIG. 3) legal matter 331 [i.e. collection matter], collection plan 340, and collection logs 350, 351, based on data source or custodian, etc.". See also Kisin, [0063], “The EDMS 210 also generates a structured collection plan with detailed collection instructions [i.e. criteria].” See also Kisin, [0056], “custodians perform collection from local PCs, email, PDAs, file share, etc. [i.e. custodian device type]”)

Regarding claim 4, Kisin teaches the method of claim 3, wherein the custodian device type includes at least one of a personal information manager, a file hosting service, a web-based collaborative platform, a private storage drive, or a shared storage drive. See Kisin, [0056], (“custodians perform collection from local PCs, email, PDAs, file share, etc. [i.e. custodian device type]”)

Regarding claim 5, Kisin teaches the method of claim 1, wherein a folder hierarchy is generated in connection with generation of the staging path, the folder hierarchy including a staging folder and an image folder within a request folder. (Kisin, [0067-0068, 0070], Discussing folder hierarchy is generated in connection with generation of the staging path. See also Fig. 3, showing folder hierarchy (Plan A 340 [i.e. staging folder], Log 1-12-10 350 [i.e. image folder] and ABC vs. RSM 330 [i.e. request folder]))

Regarding claim 6, Kisin teaches the method of claim 1, further comprising: verifying an integrity of the image of the responsive data through a comparison of the responsive data collection at the at least one source against the target location. (Kisin, [0091], “As part of the ingestion process the system automatically validates the integrity of the collection [i.e. image of the responsive data] including chain of custody and detects inconsistencies by comparing the information in the secure token [i.e. comparison of the responsive data collection at the at least one source] against the expected collection target”)

Regarding claim 7, Kisin teaches the method of claim 6, further comprising: generating one or more reports based on the comparison of the responsive data collection at the at least one source against the target location; (Kisin, [0096], “The EDMS 210 is responsible for the overall collection process. All the stages of the overall process report exceptions, a summary, and important statistics back to the EDMS.” See also [0097], “The following exceptions and statistics, for example, are reported back to the EDMS: number of files deposited, pending ingestion, failed to delete, failed to ingest within the time limit, etc. [Thus, generating one or more reports based on the comparison of the responsive data collection at the at least one source against the target location] These statistics are grouped by collection log, collection plan, legal case, and repository.” See also Fig. 11-14 showing a screen view with status and a report tab.)

and compiling the one or more reports in a process tracking database. (Kisin, [0096-0097], (different type of reports in the EDMS. See also [0013], "EMAs [e-discovery management application] store content as binary objects in a database. Transaction information as well as file collections are typically stored in the same relational database located on a database server;" Thus, the reports are stored in a database.)

Regarding claim 8, Kisin in view of Mayer teaches the method of claim 1, further comprising: tracking a status of the export of the responsive data collection; and presenting the status of the export of the responsive data collection. See Kisin, [0096], (“The EDMS 210 is responsible for the overall collection process. All the stages of the overall process report exceptions, a summary, and important statistics back to the EDMS." See also [0097], “The following exceptions and statistics, for example, are reported back to the EDMS: number of files deposited, pending ingestion, failed to delete, failed to ingest within the time limit, etc. These statistics are grouped by collection log, collection plan, legal case, and repository." See also Fig. 11-14 showing a screen view with status and a report tab.)

Regarding claim 9, Kisin teaches obtaining a staging path from at least one source to a staging area in a target location automatically generated in connection with a collection request in method form rather than computer readable medium form. See Kisin, [0057], [0067], Fig.1, (discussing generating instructions including data source and location where to deposit collected artifacts [i.e. staging path] on a new collection plan, ("FIG. 3 is a block diagram that illustrates automatic provisioning of a collection staging area controlled by an EDMS according to the invention;" Kisin also discloses a computer readable medium.)

capturing criteria for the collection request automatically using one or more first robots. See Fig. 1, [0057], (showing and discussing a controller [i.e. a first robot] that is configured to generate instructions for the collection [i.e. criteria] and propagated to an execution agent. Thus, capturing the criteria. See discussion above regarding broadest reasonable interpretation of "robot.”)

generating an automated export command for collecting a responsive data collection from the at least one source using the one or more first robots, (Kisin, Fig. 1, [0057], showing and discussing a controller [i.e. a first robot] that is configured to generate instructions for the collection and propagated to an execution agent. Where instructions include criteria for the data source [i.e. at least one source]. The execution agent is configured to collect and deposit collected artifacts into a repository. Therefore, an export command is generated by the execution agent. See discussion above regarding broadest reasonable interpretation of "robot".)

the automated export command generated using the criteria for the collection request. (Kisin, Fig. 1, [0057], showing and discussing a controller that is configured to generate instructions for the collection [i.e. criteria] and propagated to an execution agent. The execution agent is configured to collect and deposit collected artifacts into a repository. Therefore, an export command is generated by the execution agent.)

the responsive data collection downloaded along the staging path in response to the automated export command; (Kisin, Fig. 1 showing the data collected being downloaded along a staging path by the execution agent 120 [Thus, executing automated export command]).

and generating an automated image command for generating an image of the responsive data collection in the target location using one or more second robots, (Kisin, Fig. 7, [0073 - 0074], showing and discussing collection plan – collection plan includes collection logs - these logs are images of the responsive data collection in the target location. See also Fig. 3 and [0070], further showing and discussing EDMS generating [i.e. a second robot] the collection logs in the target location, therefor generating an automated image command. See discussion above regarding broadest reasonable interpretation of "image" and "robot".)

the automated image command generated based on an image path, the collection request fulfilled by [placing] the image of the responsive data collection into one or more forensic containers using the one or more second robots. (Kisin, Fig. 7, the collection log 1-12-10 is placed from the staging area [i.e. image path] into the evidence repository 250, which is a "forensic container." See also [0088] discussing the ingestion process [i.e. a second robot])




Kisin does not explicitly teach capturing an encrypted export key for the collection request using the first robot; the automated export command generated using the encrypted export key; and triggering a compression of the image to fulfill the collection request using one or more second robots.

However, the analogous art Mayer teaches capturing an encrypted export key for the collection request, (Mayer, [0097], teaching the use of encryption/decryption key. “The password is retrieved from the user identification file and used to render the encryption/decryption key” [Thus, capturing the encryption key].), 
the automated export command generated using the encrypted export key; (Mayer, [0097], discussing the use of encrypted files and encryption/decryption key.)  
and triggering a compression of the image, (Mayer [00131], “the local collection tool 132 is configured to compress, hash, and upload the files included in the snapshot [i.e. image] to the collections server 130. [thus, triggering a compression of the image]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin to incorporate the teachings of Mayer to capture an encrypted export key for the collection request using [a] first robot, export the data collection request criteria for the collection request and [a] encrypted export key for the automated export command (Kisin, [0057], FIG. 1, discussing controller 110 [i.e. robot], and instructions [i.e. criteria]) and to provide the compression capability to fulfill the collection request using [a] second robot (Kisin, Fig. 3 and [0070]-[0088] discussing generated image command, EDMS and ingestion process [i.e. second robot]. One would be motivated to do so to allow higher security controls and compliance when integrating with secure environments and to save space in the forensic container storage.

Regarding claim 10, Kisin teaches generating one or more tracking reports providing an updated status of downloading the responsive data collection, (Kisin, [0096], “The EDMS 210 is responsible for the overall collection process. All the stages of the overall process report exceptions, a summary, and important statistics back to the EDMS.” See also [0097], “The following exceptions and statistics, for example, are reported back to the EDMS: number of files deposited, pending ingestion, failed to delete, failed to ingest within the time limit, etc. [Thus, generating one or more reports based on the comparison of the responsive data collection at the at least one source against the target location] These statistics are grouped by collection log, collection plan, legal case, and repository.” See also [0013], "EMAs [e-discovery management application] store content as binary objects in a database. Transaction information as well as file collections are typically stored in the same relational database located on a database server;" See also Fig. 11-14 showing a screen view with status and a report tab.)

the one or more tracking reports stored in a process tracking database; (Kisin, [0096-0097], discussing different tracking reports in the EDMS. See also [0013], "EMAs [e-discovery management application] store content as binary objects in a database. Transaction information as well as file collections are typically stored in the same relational database located on a database server;" Thus, the reports are stored in a database.)


and triggering the one or more second robots based on the one or more tracking reports stored in the process tracking database. (Kisin, Fig. 2 and [0096 - 0097], discussing tracking reports are sent back to EDMS… “The following exceptions and statistics, for example, are reported back to the EDMS: number of files deposited, pending ingestion, failed to delete, failed to ingest within the time limit, etc. These statistics are grouped by collection log, collection plan, legal case, and repository. " See also [0070] “The EDMS contains all of the data necessary to execute a collection” Examiners notes that the EDMS can trigger the ingestion process [i.e. second robot] based on the one or more tracking reports.)

Regarding claim 11, Kisin teaches wherein the process tracking database is regularly queried for outstanding requests. (Kisin, [0096], “The EDMS 210 is responsible for the overall collection process. All the stages of the overall process report exceptions, a summary, and important statistics back to the EDMS. The EDMS aggregates the monitoring data from all the stages of the collection process, thus providing additional analytics. The EDMS thus enables visibility into the overall collection process.” See also [0097], “The following exceptions and statistics, for example, are reported back to the EDMS: number of files deposited, pending ingestion, failed to delete, failed to ingest within the time limit, etc.)

Regarding claim 16, Kisin in view of Mayer teaches all of the elements of claim 9 in computer readable medium form rather than system form. Kisin also discloses a system [0147]. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 16.

Regarding claim 17, Kisin in view of Mayer teaches all of the elements of claim 3 in method form rather than system form. Kisin also discloses a system [0147]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17.

Regarding claim 18, Kisin in view of Mayer teaches all of the elements of claim 4 in method form rather than system form. Kisin also discloses a system [0147]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18.

Regarding claim 19, Kisin in view of Mayer teaches all of the elements of claim 5 in method form rather than system form. Kisin also discloses a system [0147]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 19.

Regarding claim 20, Kisin in view of Mayer teaches all of the elements of claim 10 in computer readable medium form rather than system form. Kisin also discloses a system [0147]. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 20.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kisin (US Patent Application Publication No. US 20110320480 A1), in view of Krishnamurthy (US Patent No. US 6421676 B1).

Regarding claim 12, Kisin teaches wherein the responsive data collection is downloaded along the staging path in response to the automated export command. (Kisin, Fig. 1 showing the data collected being downloaded along a staging path by the execution agent 120 [Thus, executing automated export command]) 

Kisin does not explicitly teach automated export command based on a queue, however Krishnamurthy teaches automated export command based on a queue. (Krishnamurthy, Fig. 4a and Col. 6 lines 3-6, 20-29, showing and discussing providing queue for collection requests and storing of collection data [i.e. automated export command].) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin to incorporate the teaching of Krishnamurthy to provide queuing capability for collection requests. One would be motivated to do so to improve performance on workload, multiple requests could be queued without risk of collision.

Regarding claim 13, Kisin teaches wherein one or more requests are automatically allocated among the one or more first robots. (Kisin, Fig. 1, [0057], showing and discussing a controller [i.e. a first robot] that is configured to generate instructions for the collection and propagated to an execution agent. [Thus, a request for collection is automatically allocated among a "first robot"].  See discussion above regarding broadest reasonable interpretation of "robot".)

Kisin does not explicitly teach one or more requests within the queue using a continuous schedule, however Krishnamurthy teaches one or more request within queue using a continuous schedule. (Krishnamurthy, Fig. 4a and Col. 6 lines 3-6, 20-29, showing and discussing providing queue for collection requests, storing of collection data and multi-threaded transfer scheduling [i.e. continuous schedule] of collection requests in the queues.) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin to incorporate the teaching of Krishnamurthy to provide scheduling capability for collection requests. One would be motivated to do so to improve workload management, multiple requests could be queued based on a schedule. 

Regarding claim 14, Kisin teaches wherein the image of the responsive data collection is generated in the target location according to the automated image command. (Kisin, Fig. 7, [0073 - 0074], showing and discussing collection plan – collection plan includes collection logs - these logs are images of the responsive data collection in the target location. See also Fig. 3 and [0070], further showing and discussing EDMS generating [i.e. second robot] the collection logs in the target location, therefor generating an automated image command. See discussion above regarding broadest reasonable interpretation of "images".)

Kisin does not explicitly teach a queue, however Krishnamurthy teaches providing queue for collection requests and storing of collection data. (Krishnamurthy, Fig. 4a and Col. 6 lines 3-6, 20-29, providing queue for collection requests, storing of collection data of collection requests in the queues). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin to incorporate the teaching of Krishnamurthy to provide queuing capability in combination with the automated image command so the image of the responsive data collection can be generated in the target location. 

One would be motivated to do so to improve performance on workload, multiple requests could be queued without risk of collision.
 
Regarding claim 15, Kisin teaches wherein one or more requests are automatically allocated among the one or more second robots. (Kisin, Fig. 7, [0088], showing and discussing the ingestion process [i.e. a second robot] detects new documents based on a request for a given collection. Therefore, requests are automatically allocated among [a] second robot." 
See also [0088] “The ingestion process [i.e. a second robot] looks up the collection log entity 730 in the repository 250 that corresponds to the location of the parent folder in the staging area [thus, allocating one or more requests among [a] second robot] Collection Log 1-12-10, and it then creates evidence entities” See discussion above regarding broadest reasonable interpretation of "robot.")

Kisin does not explicitly teach one or more requests within [a] queue, however Krishnamurthy teach collection requests within a queue. (Krishnamurthy Fig. 4a and Col. 6 lines 3-6, 20-29 showing and discussing providing queue for collection requests, storing of collection data of collection requests in the queues.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin to incorporate the teaching of Krishnamurthy to provide queuing capability for collection requests. 

One would be motivated to do so to improve performance on workload, multiple requests could be queued without risk of collision.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSCAR WEHOVZ/Examiner, Art Unit 2161            

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161